PER CURIAM.
Orlando David Almond appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). Because no second or successive petition is permitted unless the petitioner first receives permission from this court pursuant to 28 U.S.C. § 2244(2000), the district court properly dismissed Amond’s habeas petition. See Almond v. Robinson, No. CA-02-208-3 (E.D.Va. July 17, 2002). Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.